DET---AILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
Status
This Office Action is responsive to claims filed for 16/291699 on 07/28/2021. Please note Claims 1-10 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
   The amendment filed on 07/28/2021 has been entered. Claims 1 and 3 are amended and Claims 4-10 are new. 
Response to Arguments
Applicant has argued that the prior art of record does not teach the newly amended limitations of Claims 1 and 3.  Examiner has reviewed Applicant’s arguments. Applicant has argued that Muller is silent to the specific mathematical formulas of R’wo and R’wi,   Examiner has reviewed the Muller reference. Muller discloses Equations (Equations 3 and 4) to solve for multiple dimensions of a dose engine in Fig. 2. This is a generalized equation that can applied to the dimensions. Among those dimensions are multiple diameters (d1, d2, and d3) of a hollow cylindrical work piece. There is an inner diameter (Fig. 2, label d3) and an outer diameter ( Fig. 2, label d1) which are determined respectively from the flat end of the hollow dose engine. He further discloses Table 4 which show the output values of each of those dimensions. Please see rejection below for further details.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (Müller, Pavel, et al. "Estimation of measurement uncertainties in X-ray computed tomography metrology using the substitution method." CIRP Journal of Manufacturing Science and Technology 7.3 (2014): 222-232.).

Regarding Claim 1, which representative of Claim 3 and is similarly rejected, Muller teaches: A measuring X-ray CT apparatus that is configured to emit X- rays while rotating a work piece that is arranged on a rotary table and to reconstruct a projection image thereof to generate volume data of the work piece, the measuring X-ray CT apparatus comprising (Muller discloses “the Nanotom cone-beam CT system from GE Phoenix X-ray at the laboratory of Novo Nordisk A/S was used in this study.” and includes a rotary table as well as a projection images that are used to reconstruct the data, Pg 225 Column 2 ¶1  and Fig. 4 ):
one or more memories that store (Muller discloses the CT system which inherently has memory to be able to recreate the projection images, pg 225 column 2, ¶ 1):
a set of executable instructions(Muller discloses software used for measurements and calibration, pg 225, Column 1, ¶1-2 ), and
volume data for a predetermined work piece as master data, for which values are assigned ahead of time, (Muller disclose that reconstruction for the CT data set (ie the projection images) are completed that the scanning parameters are the same for both the master piece and reference object for scale error correction, pg 224, Column 2 ¶1 and Table 1)   
wherein the predetermined work piece is a hollow cylindrical work piece  (Muller discloses Fig. 2 which depicts a hollow cylindrical work piece with various dimensions) and the master data includes ΔRo and ΔRi, which are calculated using the following master data formulas:
ΔRo = Rco - Rxo ... (1)
ΔRi = Rci -Rxi ... (2)
wherein Rco is an actual coordinate measuring machine measured value of an outer diameter of the predetermined work piece, Rxo is an X-ray CT measured value of the outer diameter of the predetermined work piece, Rci is an actual coordinate measuring machine measured value of an inner diameter of the predetermined work piece, and Rxi is an X-ray CT measured value of the inner diameter of the predetermined work piece;   (Muller describes the processes for determining the difference between CMM and CT measured values for the master piece (read as predetermined work piece). Referring to Fig. 1, YiCMM is the value of the CMM part (read as the generalized Rc). This is either summed or subtracted from the CT reading of the master piece (read as generalized Rx), which produces the ΔXiCT (read as  generalized  ΔR) used later in the process. Fig. 1 is reproduced below and the values are highlighted using a circle around the section of interest.  The entire process of Fig. 1 is applied to the measurements of a selected pieces, pg. 224 Column 1, ¶ 2.  Muller further discloses the measurement of multiple diameters (d1, d2, and d3) of a hollow cylindrical work piece. There is an inner diameter (read as d3) and an outer diameter ( read as d1) which are determined respectively from the flat end of the part, pg. 224 Column 2, ¶ 1-2.  )

[AltContent: oval]
    PNG
    media_image1.png
    577
    835
    media_image1.png
    Greyscale

a processor, which when executing the set of executable instructions (Muller discloses the CT system which inherently has processor to be able to recreate the projection images, pg 225 column 2, ¶ 1), is configured to operate as:
a system that obtains volume data for a production work piece under identical conditions to the predetermined work piece (Mueller discloses that in the measurement setup for the CT measurements in Fig. 1, the scanning parameters are set up previously and are unchanged, pg 224, Column 2 ¶1 and Table 1. He further discloses in Fig. 4, that the object under measurement is placed in the Nanotom cone-beam CT scanner, the CT scanner obtains the projection images, pg 225, Column 2 ¶1);
a system that measures the volume data for the production work piece and that obtains Rwo, which is an X-ray CT measured value of the outer diameter of the production work piece, and Rwi, which is an X-ray CT measured value of the inner diameter of the production work piece;    (Muller disclose the measurement setup for CT measurements and that the reconstruction of CT data set (reconstruction images) was done using the software datos|x, pg. 225 column 2,  ¶1. The entire process of Fig. 1 is applied to the measurements of a selected pieces, pg. 224 Column 1, ¶ 2.  Muller further discloses the measurement of multiple diameters (d1, d2, and d3) of a hollow cylindrical work piece. There is an inner diameter (read as d3) and an outer diameter ( read as d1) which are determined respectively from the flat end of the part, pg. 224 Column 2, ¶ 1-2.)   and
following correction formulas (Muller discloses the measurement set up using software Calypso and the CT data, pg. 225, C2 ¶ 1-2. He additionally discloses that the process in Fig. 1 and in equation (4) which is described below in further detail as it relates to the variables.):
R'wo = Rwo + ΔRo ... (3)
R'wi = Rwi + ΔRi ... (4)
wherein R’wo is a corrected X-ray CT measured value for an outer diameter of the production work piece and R'wi is a corrected X-ray CT measured value for an inner diameter of the production work piece, and  (Muller describes the processes for determining the difference between CT measured values and the predetermined work pieces using Equation (4) which states YiCT= XiCT + ΔXiCT . Where XiCT is the CT reading of the work piece (read as generalized Rw) , and   ΔXiCT (read as generalized  ΔR)  is the CT corrected value of the master piece.  This equation can be applied to different measurements of a selected pieces, pg. 224 Column 1, ¶ 2.  Muller further discloses the measurement of multiple diameters (d1, d2, and d3) of a hollow cylindrical work piece. There is an inner diameter (read as d3) and an outer diameter ( read as d1) which are determined respectively from the flat end of the part, pg. 224 Column 2, ¶ 1-2).  
wherein Δα, which is a difference between the coordinate measuring machine measured values of the predetermined work piece and the X-ray CT measured values of the predetermined work piece, is greater than Δβ, which is a difference between the X-ray CT measured values of the predetermined work piece and the X-ray CT measured values of the production work piece. (Muller discloses Table 4, which can be used to calculate Δα and Δβ, using the table, we can do the calculation for the variable d1 as an example, if Δα is  difference between the CMM  reading of  master piece and the X-ray CT measured values of the master piece,  Δα = (3.3993 – 3.3850)= .0143, and if  Δβ is the difference between the X-ray CT measured value of the master piece and the X-ray CT measured value of the production work piece, then  Δβ = (3.3850-3.3816)= .0034. Using the table, we see the Δα is greater Δβ for the uncalibrated work piece in all three instances of d1)

Regarding Claim 2, which representative of Claim 4 and is similarly rejected, Muller teaches: The measuring X-ray CT apparatus according to claim 1,  Muller further teaches:  (Muller discloses that the object under study is a component of a dose engine, which is part of an insulin pen, pg.224 Column 2 ¶1), and the predetermined work piece is a mass-produced work piece selected from the plurality of production work pieces (Muller disclose that a part from production was selected as a master piece, pg.224 Column 2 ¶1. ).

Regarding Claim 9, which representative of Claim 10 and is similarly rejected, Muller teaches: The measuring X-ray CT apparatus according to claim 1,  Muller further teaches: wherein:
the predetermined work piece comprises a first material and a second material, the first material and the second material having the same dimensions and different X-ray CT measured values  (Muller discloses the object under study is a dose engine, and that this object is made of brass and is coated with 5 μm thick layer of nickel, pg 224 Column 2 ¶1. Additionally since the materials are different they would have different X-ray CT measure values.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claim 1-4, 9, and 10 above, and further in view of Hiller (Hiller, Jochen, et al. "Measurement uncertainty evaluation in dimensional X-ray computed tomography using the bootstrap method." International journal of precision engineering and manufacturing 15.4 (2014): 617-622.).

Regarding Claim 5, which representative of Claim 6 and is similarly rejected, Muller teaches: The measuring X-ray CT apparatus according to claim 1, Muller  does not explicitly teach:   wherein: Δα relates to an error arising from a shape or a material of the predetermined work piece.
However in the same field of endeavor of metrology and calibration techniques, Hiller teaches: 
Δα relates to an error arising from a shape or a material of the predetermined work piece  (Hiller discloses that the object’s material is very important for CT imaging, since interaction between x-rays and object is the key physical factor in x-ray imaging and that “ X-ray CT definitely more complex effects such as beam-hardening, scatter radiation (scattering) as well as conebeam image artifacts are observed. As a consequence, non-uniform noise and spatial-variant image contrast lead to threshold errors, entailing surface boundary errors.  He further discloses that effects connected with the shape and measurement mission.  These are linked to image performance, pg. 618 column 1 ¶ 3.  Since Δα uses CT measured values, error would be introduced into the calculations.)  --  .
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to augment Muller’s metrology system with Hiller’s explicit explanation of the error introduction of CT machines.  Muller discusses various errors from CT machines but does not explicit state that the material and shape are responsible. He implies this but Hiller gives a detailed explanation of how CT systems measurement is affected by material and shape.  

Regarding Claim 7, which representative of Claim 8 and is similarly rejected, Muller teaches: The measuring X-ray CT apparatus according to claim 1, Muller does not explicitly teach:    
However in the same field of endeavor of metrology and calibration techniques, Hiller teaches: 
Δβ relates to a difference between a shape of the predetermined work piece and a shape of the production work piece. (Hiller discloses that the object’s material is very important for CT imaging, since interaction between x-rays and object is the key physical factor in X-ray imaging and that “ X-ray CT definitely more complex effects such as beam-hardening, scatter radiation (scattering) as well as conebeam image artifacts are observed. As a consequence, non-uniform noise and spatial-variant image contrast lead to threshold errors, entailing surface boundary errors.  He further discloses that effects connected with the shape and measurement mission.  These are linked to image performance, pg. 618 column 1 ¶ 3.  Since Δβ uses CT measured values, error would be introduced into the calculations.)  
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to augment Muller’s metrology system with Hiller’s explicit explanation of the error introduction of CT machines.  Muller discusses various errors from CT machines but does not explicit state that the material and shape are responsible. He implies this but Hiller gives a detailed explanation of how CT systems measurement is affected by material and shape.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Menatoallah Youssef/Primary Examiner, Art Unit 2663